DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 3/11/19 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0258357) in view of Ni et al. (US 2018/0337401) and Tokuda (US 2012/0244425).

Kim further teaches a negative electrode ([0035]) and positive electrode comprising a lithium-nickel-manganese-cobalt-oxide based positive electrode ([0048], [0049]).

With further regard to claim 1, Kim fails to teach specifically the claimed Chemical Formula 1 or Chemical Formula 2.
Ni teaches a non-aqueous lithium secondary battery comprising a positive active material, preferably LiNi0.8Co0.1Mn0.1O2 ([0030]).
It would have been obvious to the skilled artisan at the time of the invention to substitute the known lithium nickel manganese cobalt oxide of Ni as the lithium nickel manganese cobalt oxide of and the results would have been predictable. MPEP 2143 I B

With further regard to claim 1, Kim teaches electrolyte additives ([0034]) but fails to teach a fluorinated benzene-based compound as an additive. 
Tokuda teaches a lithium secondary battery comprising a non-aqueous electrolyte comprising LiFSI and a fluorinated benzene-based compound as additives ([0022], [0131], [0140], [0151]); a positive electrode comprising a lithium-nickel-manganese-cobalt oxide active material ([0250]); a negative electrode, and a separator (abstract, [0155]).
Tokuda further teaches that the use of fluorinated benzene as an electrolyte additive improves capacity retention and cycle characteristics ([0151]).
It would have been obvious to the skilled artisan at the time of the invention to use fluorinated benzene as an electrolyte additive in the electrolyte of Kim such as suggested by Tokuda in order to improve capacity retention and cycle characteristics.


As for claims 2 and 3, Kim teaches that the ratio of lithium salt to LiFSI is about 1:0.05 to about 1:1, more specifically about 1:0.25 to about 1:0.43 ([0023]). 
Regarding claim 4, Kim teaches that the concentration of LiFSI is about 0.05M to about 0.5M ([0025]).
As for claim 5, Kim teaches that the first lithium salt may include LiPF6, LiAsF6, LiSbF6, LiAlO4, LiAlCl4, or LiClO4 ([0026]).

As for claims 7 and 8, Tokuda teaches that the fluorinated benzene-based additive is difluorobenzene ([0151]).
With regard to claim 9, Tokuda teaches that the fluorinated benzene-based additive is included by 0.1-5% by mass ([0152]). The examiner takes note of the fact that the prior art range partially overlaps the claimed range. Absent any additional and more specific information, a prima facie case of obviousness exists. MPEP 2144.05 

Regarding claims 9-11, Kim teaches that the solvent is a cyclic carbonate such as EC, PC, or BC, and/or a linear carbonate such as DMC, DEC, or DPC, and/or a nitrile ([0030]-[0031]).

As for claim 12, Kim fails to teach specifically that the battery is "pouch-type." However, Tokuda does teach that the shape of the battery is not particularly limited ([0066]). It would have been an obvious matter of design choice to make the battery of Tokuda "pouch-type", for example to ensure that it fit in the intended device, since such a modification would have involved a mere change in the shape of the battery. A change in shape is generally recognized as being within the ordinary level of skill in the art. MPEP 2144.04 (IV B)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729